DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 14-18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagahama U.S. Patent No. 7,743,914.
Claim 1, Nagahama teaches a trough conveyor Fig. 3 comprising: a belt B for transporting material along a length, the belt B including a horizontal segment at 14 and an angled segment at 16 that extends at least partially upward from the horizontal segment at 14; a center roll 14 that supports the horizontal segment of the belt B; a wing roll 16 that supports the angled segment of the belt B; a frame 13 that supports the center roll 14 and the wing roll 16; a fairing 18A for deflecting crosswind, wherein the 
Claims 2, 10 and 21, Nagahama teaches a hood cover 17A disposed above the belt B and supported by the frame 13, wherein at a longitudinal location along a length of the trough conveyor the center roll 14 is disposed at a first height and a lateral end of the hood cover 17A is disposed at a second height, with the second height being higher than the first height Fig. 3.
Claim 3, Nagahama teaches the first 18 and second walls 20 of the baffle form a “V” shape or a “U” shape about a distal end of the angled segment of the belt B, with the baffle being disposed at location along the length of the belt B that is between a loading station and a discharge station Fig. 3.
Claim 4, Nagahama teaches the fairing 18A is generally horizontal, is planar, and deflects crosswind beneath the belt B Fig. 3.
Claim 5, Nagahama teaches 1 trough conveyor Fig. 3 comprising: a belt B for transporting material along a length in a longitudinal direction, the belt B including an angled segment at 16 having a first end that is lower than a second end Fig. 3; a wing roll 16 that supports the angled segment of the belt B; a frame 13 that supports the wing roll 16; and a fairing 18A for deflecting crosswind, wherein the fairing 18A extends from the frame 13 into a space below the belt B, wherein the fairing 18A extends along at 
Claim 6, Nagahama teaches the fairing 18A is planar and generally horizontal Fig. 3.
Claim 7 Nagahama teaches the fairing 18A comprises a lateral wall of 18a (being a bracket) that is secured to the frame 13.
Claim 8, Nagahama teaches the fairing 18A slopes vertically downward with increased proximity to the belt B Fig. 3.
Claim 9, Nagahama teaches the fairing 18A is secured via 20,18,17 to the hood cover 17A in a way that prevents crosswind from entering a stilling space between the belt B and the hood cover 17A Fig. 3.
Claim 11, Nagahama teaches an edge of the fairing 18A nearest the belt B is disposed beneath an underside of the belt B Fig. 3.
Claim 12, Nagahama teaches the fairing 18A includes an adjustable hinge 13B that permits adjustment of an angle of the fairing 18A relative to the frame 13.
Claim 14, Nagahama teaches a trough conveyor Fig. 3comprising: a belt B for transporting material in a longitudinal direction, the belt B including an angled segment at 16 having a first end that is lower than a second end Fig. 3; a wing roll 16 that supports the angled segment of the belt B; a frame 13 that supports the wing roll 16; a hood cover 17A disposed above the belt B; and a baffle (assembly of 18,20) that extends in the longitudinal direction and is configured to prevent crosswind from reaching a stilling space Fig. 3 between the belt B and the hood cover 17A, the baffle 
Claim 15, Nagahama teaches the angled segment at 16 is a first angled segment and the baffle (assembly of 18,20) is a first baffle (on one side), the trough conveyor comprising: a second angled segment at 16 disposed opposite the first angled segment, the second angled segment at 16 having a first end that is lower than a second end; and a second baffle (assembly of 18,20) comprising a first wall 18 and a second wall 20, wherein the first and second walls 18,20 of the second baffle form a “V” shape or a “U” shape disposed about the second angled segment of the belt B Fig. 3.
Claim 16, Nagahama teaches the stilling space Fig. 3 is formed between the hood cover 17A, the belt B, the first baffle 18,20, and the second baffle 18,20 at a longitudinal location along a length of the trough conveyor between a loading station and a discharge station Fig. 3.
Claim 17, Nagahama teaches the first and second walls 18,20 of each baffle form a labyrinth that wind must traverse before reaching the stilling space Fig. 3.
Claim 18, Nagahama teaches the second wall 18 of the baffle is disposed below and adjacent to a lower surface of the angled segment of the belt B wherein the first wall 20 of the baffle is disposed above and adjacent to an upper surface of the angled segment of the belt B Fig. 3.
Claim 20, Nagahama teaches the second wall 18 of the baffle 18,20 includes a cutout at 16 in the longitudinal direction for receiving the wing roll 16 Fig. 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nagahama U.S. Patent No. 7,743,914.
Claim 13, Nagahama teaches the fairing 18A of Fig. 3, but does not teach as comprises a cutout at 18A extending in the longitudinal direction, wherein the wing roll 16 extends at least partially through the cutout of the fairing 18A Fig. 4. It would be obvious to one of ordinary skill to use the cutout of the second embodiment of Nagahama to provide additional coverage for the embodiment of Fig. 3. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS